Citation Nr: 0600188	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for disability 
manifested by contractures of the hands, claimed as secondary 
to Agent Orange exposure. 

2. Entitlement to service connection for a sleep disorder, 
claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004, 
the veteran requested a Travel Board hearing; in July 2004 he 
withdrew the hearing request.


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. The veteran has contractures of the hands that are of 
undetermined etiology; the disability was not manifested in 
service or in the veteran's first postservice year, and is 
not shown to be related to service or to herbicide exposure 
therein.

3. The veteran has a sleep disorder that is of undetermined 
etiology; the disability was not manifested in service, and 
is not shown to be related to service or to herbicide 
exposure therein.


CONCLUSIONS OF LAW

1. Service connection for contractures of the hands is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West, 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

2. Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West, 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through September and October 2003 
letters (prior to the RO's initial adjudication of his 
claims) the veteran was advised of the evidence and 
information necessary to substantiate a service connection 
claim, the information he was required to provide to enable 
VA to obtain evidence in support of his claim, the assistance 
VA would provide in obtaining evidence and information in 
support of the claim, and the evidence he should submit if he 
did not desire VA to obtain such evidence on his behalf.  A 
May 2004 statement of the case (SOC) provided a full outline 
of the regulation implementing the VCAA, including (at p. 3) 
that the veteran should submit any evidence in his possession 
pertinent to his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier. 
The veteran's VA treatment and private medical records have 
been secured.  The Board has considered whether a VA 
examination or medical opinion is necessary to determine 
whether the veteran's contractures of the hands are due to 
acute or subacute peripheral neuropathy, so as to trigger 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  An examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no evidence that contractures of the hands were 
manifested in service, or for many years thereafter.  Note 2 
following 38 C.F.R. § 3.309(e)(which enumerates disabilities 
considered related to Agent Orange exposure) defines acute 
and subacute peripheral neuropathy as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  As the veteran's symptoms of contractures neither 
appeared within weeks or months of herbicide exposure, nor 
have resolved, they do not meet the legal definition of acute 
and subacute peripheral neuropathy, and may not be afforded 
the 38 C.F.R. § 3.309 presumptions.  Hence, an examination 
for that purpose is not necessary.  Likewise, an examination 
to determine the etiology of the veteran's sleep disturbances 
is not necessary because there is no competent evidence 
suggesting that it might be related to service or any event 
therein.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

II. Factual Background

The veteran's service medical records are negative for any 
complaints of contractures in either hand or for any sleep 
disorder.  On his  service separation examination no 
complaints or findings pertaining to sleep disturbances or 
hand contractures were noted.  In associated history the 
veteran denied any problems with sleep.  On physical 
examination, evaluation of the upper extremities and 
neurological evaluation were normal.  

The record does not include any postservice medical records 
prior to 2002.  VA outpatient records beginning in 2002 show 
the veteran was being seen for various (unrelated) 
complaints.  Records in March and May 2003 note that diabetes 
screenings of the veteran are negative for the disease.

An August 2003 medical opinion by Dr. M., a family 
practitioner, notes that the veteran has various 
disabilities, including contractures of the hands.  He was 
unsure of the etiology, but suspected trauma, as the veteran 
had been worked up for diabetes and other organic disorders.   

Dr. M. also noted that the veteran had complaints of sleep 
disturbances which needed work-up, and noted that the veteran 
had residual (back) problems from an accident.

VA medical records in December 2003 note that a diabetes 
screening of the veteran was negative.

III. Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation. See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Certain listed, chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

Contractures of the Hands

This disability was not manifested in service or for many 
years thereafter.  Consequently, direct service connection, 
i.e., on the basis that the disability became manifest in 
service and has persisted to the present is not warranted.

The contractures of the hands are considered to be of 
undetermined etiology.  Diabetes has been suspected as an 
etiology, and if such etiology was established, secondary 
service connected for the contractures would be warranted 
under 38 C.F.R. § 3.310 (because the diabetes would be 
presumed service connected under 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e)).  However, the veteran has had multiple 
diabetes screenings, which have all been negative.  As he is 
not shown to have diabetes, secondary service connection is 
not for consideration.  The veteran's private physician has 
indicated that the veteran has been worked up for 
(unspecified) organic disease causes for the contractures 
(and apparently none was found), suggesting trauma as the 
likely cause.  To the extent that an organic disease of the 
nervous system may have been implicated, such would not be 
presumptively service connected, as the disability was not 
manifested in the first postservice year.  See 38 C.F.R. 
§§ 3.307(a)(3). 3.309(a).  

The veteran alleges that the contractures of the hands have 
resulted from Agent Orange exposure.  However, contractures 
of the hands (of themselves) are not a disease enumerated in 
38 C.F.R. § 3.309(e), nor have they been attributed by any 
competent (medical) evidence to an enumerated disability, so 
as to trigger application of the 38 U.S.C.A. § 1116 
presumptive provisions.  [It is again noteworthy here that 
the veteran's contractures of the hands do not fall within 
the legal definition of acute and subacute peripheral 
neuropathy.]

The veteran may still establish service connection based on 
herbicide (Agent Orange) exposure in service.  However, as 
noted above, to do so without application of the presumptive 
provisions requires affirmative competent (medical) evidence 
relating the contractures to Agent Orange exposure.  No 
medical evidence to that effect has been presented (and there 
is no indication that any such evidence exists).  Because he 
is a layperson, the veteran's own opinion in this matter is 
not competent evidence.  

The veteran's private physician has suggested that trauma is 
the suspected etiology for the contractures.  There is no 
evidence of hand contracture precipitating trauma in service, 
and the private physician did not relate the disability to 
trauma in service.   

The veteran submitted an article about porphyria cutanea 
tarda, a skin disorder enumerated in 38 C.F.R. § 3.309(e), 
and appears to be alleging that he believes it is his 
condition.  The record does not show a diagnosis of such 
disease (or that it is the suspected etiology for the 
contractures); and once again, his own opinion that he has 
such disease and that it causes the contractures is not 
competent evidence (because he is a layperson).  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There is no competent evidence (medical opinion) relating the 
veteran's hand contractures to his active service or to any 
event therein.  Significantly, the lengthy time period 
between service separation (1969) and the earliest 
documentation of current disability, hand contractures (2003) 
is, of itself, a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In summary, the preponderance of the evidence is against the 
veteran's claim under any proposed theory of entitlement.  
Hence, the claim must be denied.
Sleep Disorder

The veteran's private physician has indicated that he has a 
sleep disorder manifested by spasticity.  As such disability 
was not noted in service or until many years thereafter, 
direct service connection for the disability is not 
warranted.  

The veteran proposes a theory of entitlement that his sleep 
disorder resulted from Agent Orange exposure in service.  
Significantly, the sleep disorder is not of itself a disease 
enumerated in 38 C.F.R. § 3.309(e), nor has it been 
attributed by any competent evidence to a disease enumerated 
in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1116.  

While the veteran may still establish service connection for 
his sleep disorder based on Agent Orange exposure by 
affirmative competent evidence showing such etiology (see 
Combee, supra), he has not presented any such competent 
evidence.  His own opinion in the matter is not competent 
evidence.  See Espiritu, supra.  

Once again, there is no medical evidence relating the claimed 
disability to service or to any incident therein.  The 
earliest medical evidence of the veteran's sleep disorder is 
in 2003, 24 years after he was discharged from service.  As 
was noted above, such a lengthy interval between service and 
the earliest documentation of the disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.










ORDER

Service connection for contractures of the hands, including 
as due to Agent Orange exposure, is denied.

Service connection for a sleep disorder, including as due to 
Agent Orange exposure, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


